 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   United States of America,                             No. 2:98-cr-00114-KJM
12                             Plaintiff,                  ORDER
13           v.
14
     D’Angelo Davis,
15
                               Defendant.
16

17          In previous orders, this court denied defendant D’Angelo Davis’s motions for

18   compassionate release under 18 U.S.C. § 3582. See generally Order (June 24, 2020), ECF

19   No. 417; Order (Dec. 29, 2020), ECF No. 425; Order (Mar. 24, 2021), ECF No. 435. Mr. Davis

20   has appealed the most recent of these orders, and the appeal is pending. See Notice of Appeal,

21   ECF No. 436; No. 21-10094 (9th Cir. filed Mar. 30, 2021). He is represented by counsel in the

22   appeal and was represented by counsel in moving for compassionate release in this court. See

23   Order Appointing Counsel, ECF No. 408.

24          Although Mr. Davis is represented and is pursuing an appeal of this court’s orders denying

25   his motions for compassionate release, he has now moved pro se to vacate or reduce his sentence

26   under § 3582(c)(1)(A)(1), to seal exhibits filed with that motion, and to appoint counsel. See

27   Mot., ECF No. 439; Req. Seal, ECF No. 440; Mot. Appoint Counsel, ECF No. 441. The court

28   orders as follows:

                                                     1
1         1.     The pro se motion for compassionate release is denied. See Griggs v. Provident

2                Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam) (“The filing of a notice

3                of appeal . . . divests the district court of its control over those aspects of the case

4                involved in the appeal.”).

 5        2.     The pro se motion to appoint counsel is denied as moot.

 6        3.     The pro se request to seal is granted to protect the sensitive personal information

 7               contained in Mr. Davis’s pro se motion for compassionate release and its attached

 8               exhibits. See, e.g., United States v. Patterson, No. 19-0230, 2020 WL 6063290, at

 9               *1 (E.D. Cal. Oct. 14, 2020) (citing Oregonian Pub. Co. v. U.S. Dist. Ct. for Dist.

10               of Oregon, 920 F.2d 1462, 1466 (9th Cir. 1990)). Within fourteen days, counsel

11               for Mr. Davis shall publicly file copies of these documents obscuring all sensitive

12               personal information.

13        This order resolves ECF Nos. 439, 440, and 441.

14        IT IS SO ORDERED.

15   DATED: June 24, 2021.

16




                                                    2
